PER CURIAM
*557Under ORS 183.400, petitioner challenges OAR 255-035-0022, a rule adopted by the Board of Parole and Post-Prison Supervision (the board), asserting that the rule is inconsistent with the board's statutory authority. See ORS 183.400(4) (court shall declare a rule invalid only if the rule violates constitutional provision, exceeds the statutory authority of the agency that adopted the rule, or was adopted without compliance with applicable rulemaking procedures). Having reviewed the parties' arguments, we reject petitioner's contentions and conclude that the challenged rule is valid.
OAR 255-035-0022 held valid.